DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 25th, 2022 has been entered. Claims 1-17 remain pending. Claims 1-2, 5-6, 8, 10, and 16-17 have been amended.
Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed May 31st, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 5-8, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita et al. (US 2016/0311541 A1).

Regarding claim 1, Morishita teaches an aircraft (Fig. 1, “aircraft”, 1) comprising, in an airframe (Fig. 1, airframe of “aircraft” 1): an exhaust port (Figs. 2-3, “jet opening”, 220) configured to exhaust (Fig. 3; “a jet flow J flowing out from the jet opening 220 flows along its original flow path A connecting the axial center of the jet opening 220 and the axial center of the air pressure regulating port 10 with each other, the exhaust air flowing out of the ducts 22, 32”, Para. [0065]), to outside of the aircraft (Fig. 2, flow path shown exhausting to “OUTSIDE OF AIRCRAFT”), high-temperature gas that flows through a duct (Fig. 3, “duct” 22) provided in an accessory of the aircraft and has temperature higher than prescribed temperature (“As a result, the exhaust air containing heat generated from the equipment inside the equipment compartments 11, 12 is sufficiently discharged.”, Para. [0065]); and a plate wall (Fig. 3, “flow straightening plate”, 24) configured to reduce a swirling flow component in a flow path of the high-temperature gas before the high-temperature gas (“to avoid a downward uneven flow of the jet flow J and sufficiently discharge heat…by virtue of the flow straightening effect achieved by the flow straightening plate”, Morishita, Para. [0079]) is exhausted to the outside of the aircraft (Fig. 2, flow path shown exhausting to “OUTSIDE OF AIRCRAFT”).

Regarding claim 2, Morishita teaches the aircraft according to claim 1, wherein the plate wall (Fig. 3, “flow straightening plate”, 24) constitutes a partition that partitions the flow path of the high-temperature gas into sections along the flow of the high-temperature gas (“sufficiently discharge heat through the air pressure regulating port 10 by virtue of the flow straightening effect achieved by the flow straightening plate 24 dividing the inside of the terminal end part 22A where the flows from the duct 22, 32 merge together”, Para. [0079]; gas inside “ducts” 22 & 23 discussed as discharging “heat” and thus implicitly disclosing high-temperature gas and “flow straightening plate” 24 disclosed as “dividing the inside of the terminal end part 22A” and thus implicitly disclosing “plate” 24 as a partition that partitions the flow path into F1 and F3 as disclosed by Fig. 3).

Regarding claim 3, Morishita teaches the aircraft according to claim 2, wherein the partition (Fig. 3, “flow straightening plate”, 24) is provided rotationally symmetrically with respect to a cross-section center part of the flow path (Both the “flow straightening plate” 24 and cross-section of “duct” 22 shown as having the same cross-section in Fig. 3 and thus has rotational symmetry when rotated about the center of either the “flow straightening plate” 24 or cross-section of “duct” 22).

Regarding claim 5, Morishita teaches the aircraft according to claim 1, wherein the plate wall (Fig. 3, “flow straightening plate”, 24) is provided in the duct (Fig. 3, “duct” 22; “flow straightening plate” 24 shown inside “terminal end part” 22A of “duct” 22).

Regarding claim 6, Morishita teaches the aircraft according to claim 1, further comprising a cylinder (Fig. 3, “terminal end part”, 22A; shown as a cylinder) configured to constitute part of the flow path of the high-temperature gas together with the duct and the exhaust port (Fig. 3 shows F1, F2, “duct” 22, and “jet opening” 220), wherein the plate wall (Fig. 3, “flow straightening plate”, 24) is provided in the cylinder (Fig. 3 shows “flow straightening plate” 24 inside “terminal end part” 22A).

Regarding claim 7, Morishita teaches the aircraft according to claim 6, wherein the duct (Fig. 3, “duct”, 22) and the cylinder (Fig. 3, “terminal end part”, 22A) are connected to each other by a connection member (Fig. 3, “duct” 22 shown connected to fitting “terminal end part” 22A via a transition member, annotated below; described as bonded resin or welded metal: “The duct 22 and the duct 32 can be joined together by an appropriate method taking into account their materials as well. In this embodiment, the duct 22 and the duct 32 are both formed of a resin material, and these ducts can be joined together by bonding, welding, etc.”, Para. [0062]).
[AltContent: arrow][AltContent: textbox (connection member)]
    PNG
    media_image1.png
    590
    738
    media_image1.png
    Greyscale


Regarding claim 8, Morishita teaches the aircraft according to claim 1, wherein the airframe (Fig. 1, airframe of “aircraft” 1) or the duct (Fig. 3, “duct”, 22) includes a separation prevention portion (Fig. 1, “air pressure regulating port”10 shown within airframe; “air pressure regulating port 10 (FIG. 2 and FIG. 3) provided in a pressure partition wall W (FIG. 2) which defines a fuselage bay 9”, Para. [0044]) configured to catch the turning reduction portion plate wall (Fig. 3, “flow straightening plate”, 24) from the exhaust port side (Fig. 3 shows “air pressure regulating port” 10 on the exhaust side of “duct” 22).

Regarding claim 15, Morishita teaches the aircraft according to claim 1, wherein the accessory is an air conditioner performing air conditioning inside the aircraft (Fig. 1, “air conditioning device”, 3). 

Regarding claim 16, Morishita teaches the aircraft according to claim 1, wherein the accessory is disposed at a bottom part of a fuselage (Figs. 1-3 shows system provided at the bottom of “fuselage bay” 9 in “underfloor space” 7) that is covered with a fairing forming a surface of the airframe (Fig. 2, “OUTSIDE OF AIRCRAFT” surface, W) and the exhaust port is provided in the fairing (Figs. 1-3 show “jet opening” 220 within the fairing W, inside the aircraft). 

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raposeiro et al. (US 2012/0126061 A1).

Regarding claim 17, Raposeiro teaches a method of maintaining an aircraft (“FIG. 1 shows a partial plan view of a high wing aircraft.”, Para. [0025]) that includes an exhaust port (Fig. 4, “exhaust duct opening”, 12) in an airframe (Figs. 1 and 4a, “wing cover” 7), the exhaust port being configured to exhaust (“exhaust gas exiting the duct”, Abstract), to outside of the aircraft (Fig. 4 shows exhaust from an outer surface of the aircraft, “outer aerodynamic surface” 10), high-temperature gas (“high temperature exhaust gas exiting the duct”, Abstract) that flows through a duct (Figs. 2-3, “duct”, 11) provided in an accessory of the aircraft and has temperature higher than prescribed temperature (“The aircraft includes an environmental control system (ECS) having two hot exhaust gas outlets 9”, Para. [0025]), where the flow path of the high-temperature gas (Fig. 3, “exhaust gas”, E) exiting the exhaust port (Fig. 3, “exhaust duct opening”, 12) penetrates the surface of the airframe of the aircraft (Fig. 3, “duct”, 11; duct shown penetrating and thus exiting flow path arrow “E” from “duct” 11 is penetrating the surface); where a surface of an airframe of the aircraft (Fig. 3, “outer aerodynamic surface”, 10) the method comprising: attaching a heat insulating member (Fig. 4a, “block of insulating material” 24 of “flow diverter” 20) to the surface of the airframe in a region adjacent to where the flow path of the high-temperature gas exiting the exhaust port (Fig. 4a, “heat shield” 21 shown attaching “block of insulating material” 24 to the “outer aerodynamic surface” 10) penetrates the surface of the airframe of the aircraft (Fig. 3, “duct”, 11; duct shown penetrating and thus exiting flow path arrow “E” from “duct” 11 is penetrating the surface to flow over “flow diverter” 20); and performing maintenance accompanied by actuation of the accessory (“The flap 14 is actively controlled to move between the open and closed positions under the control of an actuator (not shown). The flap 14 is in its fully open position when the ECS is running and the aircraft is stationary or at low forward speed. The flap 14 is fully closed when the ECS is not operating. The flap 14 is in its partially open position, as shown in FIG. 2, when the aircraft has significant forward speed, such as during cruise. Controlling the flap 14 to the partially closed position significantly reduces aerodynamic drag during cruise, as compared with the fully open position.”, Para. [0026]) while the heat insulating member is attached to the airframe (“The downstream flow diverter 20 is advantageous in that through holes 26 in the side walls 22 allow for inspection of the surface 10 during service. In this way, it can be ensured that the hot exhaust gas E exiting the duct 11 is not causing thermal damage to the surface 10.”, Para. [0034]; note, inspection implies performing maintenance protocols while the “flow diverter” 20 is attached).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2016/0311541 A1).

Regarding claim 4, Morishita teaches the aircraft according to claim 3, but does not expressly disclose wherein the partition includes a wall having a substantially cross-shaped cross-section.
However, it would have been an obvious matter of preference to make the different portions of the partition of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In this case, it would have been obvious to make the partitions whatever form or shape required “to avoid a downward uneven flow of the jet flow J and sufficiently discharge heat…by virtue of the flow straightening effect achieved by the flow straightening plate” (Morishita, Para. [0079]), disclosed as a desired or expedient effect.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2016/0311541 A1) as applied to claim 1 above, further in view of Raposeiro et al. (US 2012/0126061 A1) and Arana Hidalgo (US 2018/0022436 A1).

Regarding claim 9, Morishita teaches the aircraft according to claim 1, but does not expressly disclose further comprising: a heat insulating member configured to cover a surface of the airframe in a region adjacent to the exhaust port; and an attachment portion configured to detachably attach the heat insulating member to the airframe.
However, in an analogous aircraft high-temperature exhaust art, Raposeiro teaches further comprising: a heat insulating member (Fig. 4a, “block of insulating material” 24 of “flow diverter” 20) configured to cover a surface of the airframe (Figs. 4 & 4a, “outer aerodynamic surface” 10) in a region adjacent to the exhaust port (Fig. 4, “duct opening”, 12; “flow diverter” 20 shown in a region directly adjacent “duct opening” 12), and an attachment member (Fig. 4a, “heat shield”, 21; shown attaching “block of insulating material” 24 to the “outer aerodynamic surface” 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Morishita further comprising: a heat insulating member configured to cover a surface of the airframe in a region adjacent to the exhaust port; and an attachment portion, as taught by Raposeiro, “since the component does not carry a high stress level, unlike the primary structure which has low temperature resistance resins. The flow diverter therefore provides a relatively lightweight solution with negligible drag impact.” (Raposeiro, Para. [0032]).
	Morishita in view of Raposeiro does not expressly disclose the attachment portion configured to detachably attach the heat insulating member to the airframe.
However, in an analogous aircraft art, Arana Hidalgo teaches the attachment portion configured to detachably attach the heat insulating member to the surface of the airframe (“The most common means for joining access panels or fairing panels to the aircraft resistant structure is a set of bolted joints (permanent or removable) arranged around the edge of the panel”, Para. [0003]; note, both access panels or fairing panels are attached to a surface of an airframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Morishita in view of Raposeiro to further include the attachment portion configured to detachably attach the heat insulating member to the airframe, as taught by Arana Hidalgo, since these were art-recognized equivalents for attaching panels to an aircraft. Thus, one of ordinary skill in the art would find it obvious to provide a removable attachment for the panel, as taught by Arana Hidalgo, to be able to replaced damage panels or perform maintenance underneath the panel.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raposeiro et al. (US 2012/0126061 A1) in view of Arana Hidalgo (US 2018/0022436 A1).

Regarding claim 10, Raposeiro teaches an aircraft (“FIG. 1 shows a partial plan view of a high wing aircraft.”, Para. [0025]) comprising: an exhaust port configured to exhaust (Fig. 4, “exhaust duct opening”, 12), to outside of the aircraft (Fig. 4 shows exhaust from an outer surface of the aircraft, “outer aerodynamic surface” 10), high-temperature gas (“high temperature exhaust gas exiting the duct”, Abstract) that flows through a duct (Figs. 2-3, “duct”, 11) provided in an accessory of the aircraft and has temperature higher than prescribed temperature (“The aircraft includes an environmental control system (ECS) having two hot exhaust gas outlets 9”, Para. [0025]), where a surface of an airframe of the aircraft (Fig. 4,“outer aerodynamic surface” 10) is penetrated by a flow path of the high-temperature gas exiting the exhaust port (Fig. 2, “exhaust gas” E); a heat insulating member (Fig. 4a, “block of insulating material” 24 of “flow diverter” 20) configured to cover the surface of the airframe of the aircraft (Figs. 4 & 4a, “outer aerodynamic surface” 10) in a region adjacent to the exhaust port (Fig. 4, “duct opening”, 12; “flow diverter” 20 shown in a region directly adjacent “duct opening” 12), and an attachment member (Fig. 4a, “heat shield”, 21) attach the heat insulating member to the surface of the airframe in the region adjacent to the exhaust port (Fig. 4a, “heat shield” 21 shown attaching “block of insulating material” 24 to the “outer aerodynamic surface” 10).
	Raposeiro does not expressly disclose the attachment portion configured to detachably attach the heat insulating member to the airframe.
However, in an analogous aircraft art, Arana Hidalgo teaches the attachment portion configured to detachably attach the heat insulating member to the surface of the airframe (“The most common means for joining access panels or fairing panels to the aircraft resistant structure is a set of bolted joints (permanent or removable) arranged around the edge of the panel”, Para. [0003]; note, both access panels or fairing panels are attached to a surface of an airframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Raposeiro to further include the attachment portion configured to detachably attach the heat insulating member to the airframe, as taught by Arana Hidalgo, since these were art-recognized equivalents for attaching panels to an aircraft. Thus, one of ordinary skill in the art would find it obvious to provide a removable attachment for the panel, as taught by Arana Hidalgo, to be able to replaced damage panels or perform maintenance underneath the panel.

Regarding claim 11, Raposeiro as modified by Arana Hidalgo teaches the aircraft according to claim 10.
Further, Arana Hidalgo teaches wherein the attachment portion and the heat insulating member are attachable to each other by a permanent magnet (“the invention provides a union arrangement between a non-structural panel of the outer surface of an aircraft and a supporting member belonging to the aircraft resistant structure by mechanical and magnetic attachment means. The magnetic means are used for both facilitating the self-clamping of the non-structural panel to the supporting member during the union operation and serving as fastening means together with the mechanical means (preferably bolts installed in holes). These magnetic attachment means comprise permanent magnets.”, Paras. [0008]-[0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Raposeiro as modified by Arana Hidalgo wherein the attachment portion and the heat insulating member are attachable to each other by a permanent magnet, as further taught by Arana Hidalgo, since these were art-recognized equivalents for attaching panels to an aircraft. Thus, one of ordinary skill in the art would find it obvious to use magnets for a removable attachment for the panel, as further taught by Arana Hidalgo, to be able to replaced damage panels or perform maintenance underneath the panel.

Regarding claim 12, Raposeiro as modified by Arana Hidalgo teaches the aircraft according to claim 10. Further, Raposeiro teaches wherein the attachment portion (Fig. 4a, “heat shield”, 21) is provided flat along the surface of the airframe (Fig. 4a shows “heat shield” flat against “outer aerodynamic surface”, 10).

Regarding claim 13, Raposeiro as modified by Arana Hidalgo teaches the aircraft according to claim 10. Further, Raposeiro teaches wherein the heat insulating member  (Fig. 4a, “flow diverter”, 20) includes a heat insulating sheet member (Fig. 4a, “block of insulating material” 24 of “flow diverter” 20) and a support wall (Fig. 4a, “cross member”, 23) that is provided on the sheet member (“The heat shield 21 is mounted on the surface 10 by downwardly extending side walls 22 which support a cross member 23 above the surface 10. A block of insulating material 24 is mounted on the cross member 23.”, Para. [0034]) and prevents the high-temperature gas from flowing into a gap between the sheet member and the surface of the airframe (Fig. 4a shows no gaps between “block of insulating material” 24, “cross member” 23, “heat shield” 21, and “outer aerodynamic surface” 10); “it can be ensured that the hot exhaust gas E exiting the duct 11 is not causing thermal damage to the surface 10”, Para. [0034]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2016/0311541 A1) as applied to claim 1 above, further in view of Raposeiro et al. (US 2012/0126061 A1).

Regarding claim 14, Morishita teaches the aircraft according to claim 1, but does not expressly disclose a region around the exhaust port in the airframe is made of fiber-reinforced plastic containing reinforcing fibers.
However, in an analogous aircraft high-temperature exhaust art, Raposeiro teaches wherein a region around the exhaust port in the airframe is made of fiber-reinforced plastic containing reinforcing fibers (“The first downstream flow diverter 19 comprises a mono-block shield of insulating material. The mono-block has tapered, rounded edges facing forward, aft and to either side so as to provide a minimal aerodynamic drag impact. A cross-section view along A-A in FIG. 3 is shown in FIG. 3a, which shows the composite plies of the center wing box upper cover 7. These may be formed of carbon fibre-reinforced plastic, for example… The mono-block may comprise carbon fibre-reinforced plastic (CFRP) with high temperature resistance resins or a protective foam.” Paras. [0031]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Morishita wherein a region around the exhaust port in the airframe is made of fiber-reinforced plastic containing reinforcing fibers, as taught by Raposeiro, because “the choice of material for the mono-block is selected since the component does not carry a high stress level, unlike the primary structure which has low temperature resistance resins. The flow diverter 19 therefore provides a relatively lightweight solution with negligible drag impact” (Raposeiro, Para. [0032]).

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but are moot because the new ground of rejection relies on Morishita et al. (US 2016/0311541 A1) and Raposeiro et al. (US 2012/0126061 A1) for the amended subject matter.

Conclusion                            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.S./Examiner, Art Unit 3647

                                             
/Christopher D Hutchens/Primary Examiner, Art Unit 3647